Citation Nr: 0012408	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-17 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
gunpowder burn scar on left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.

This appeal arises from a July 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The gunpowder burn scar on the veteran's left thigh has 
not been characterized as a third degree burn involving an 
area of 6 square inches (28.7 square cm.) or as a second 
degree burn involving an area approximating 1 square foot 
(0.1 square m.).

3.  The gunpowder burn scar on the veteran's left thigh is 
not poorly nourished with repeated ulcerations, or painful 
and tender on objective demonstration, and does not cause any 
functional limitation.



CONCLUSION OF LAW

The criteria for a compensable evaluation for a burn scar on 
the veteran's left thigh have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.31, 4.118, Diagnostic 
Code 7803 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (BVA or Board) 
finds that the veteran's claim is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded, 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  After examining the record, the Board 
also is satisfied that all relevant facts have been properly 
developed; thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

By rating decision dated in July 1998, service connection was 
established for scar, residual of gunpowder burn on the 
veteran's left thigh, and assigned a noncompensable 
evaluation from March 16, 1998.  That decision was based on 
the veteran's history of a severe gunpowder burn involving 
his leg while serving on the U.S.S. Wilson.  A review of his 
service medical records showed neither the claimed injury or 
treatment for a leg burn wound.  But the rating decision 
noted that, while the veteran's December 1968 enlistment 
examination indicated no scar on the left leg, his December 
1972 discharge examination showed a scar on the left leg.  

In connection with this claim the VA afforded the veteran two 
examinations in May 1998.  During the examinations, the 
veteran reported that while in the service he had received 
burns to his left thigh from a gunpowder explosion.  At one 
examination, the veteran related that the burns were treated 
conservatively and had healed completely and that he had no 
complaints since then.  The examiner noted that the veteran 
had a 2 by 4 to 5 centimeter area of superficial scarring on 
his left thigh.  The examiner also noted that the scar was 
nontender, nor was it dysesthetic, with no peripheral change 
in neurologic status.  As the scarring did not extend down to 
the muscle, the examiner observed that the veteran has full 
quadriceps strength without any sign of atrophy.  The 
examiner's diagnosis was superficial burn injury to the 
proximal left thigh (size and severity as noted above), no 
sequela.  At the other examination, the veteran complained of 
decreased sensation in the scar area and occasional 
tenderness, which comes and goes.  That examiner noted a 10 
by 4-centimeter hypopigmented atrophic scar of the left 
ventral proximal thigh.  The examiner also observed "no 
erythema or edema noted and no pain to palpation" and 
diagnosed "scar."    

In the veteran's September 1998 Notice of Disagreement (NOD), 
he states that there were times when he gets "little red 
boils or blisters by, around and close to the wound," which 
if he pushed on it or bumped it he would get a burning 
sensation and it would be tender.  In an August 1999 
statement, the veteran says that he cannot understand how "a 
medical doctor can tell how deep [the scar] is without taking 
x-rays."  Although the wound has not caused him too much 
physical disability, the veteran contends that it could in 
the future.  He asserts that the scar does "have a burning 
feeling in it and get[s] red blisters on it, which is painful 
at times."  The veteran's representative asserts that the 
veteran should be assigned 10 percent evaluations under both 
Diagnostic Codes 7804 and 7803, contending that this would 
compensate for both the residual painful and tender scar and 
poorly nourished scar with repeated ulceration.   

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But see 
generally Fenderson v. West, 12 Vet. App. 119 (1999) 
(concerning the application of "staged" ratings in certain 
cases in which a claim for a higher evaluation stems from an 
initial grant for service connection for the disability at 
issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.

The Board notes that the veteran's scar has been rated by the 
RO as a scar under Diagnostic Code 7803.  Scars are rated in 
accordance with 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, and 7805.  

Applying the Diagnostic Codes for scars, the Board notes that 
Diagnostic Code 7800 applies to disfiguring scars of the 
head, face or neck, which are not present in this case.  
Although Diagnostic Codes 7801 and 7802 apply to burn scars, 
they are not applicable because these Diagnostic Codes 
require second or third degree, not superficial burns and the 
size of veteran's scar is too small.  For example, under 
Diagnostic Code 7801 a 10 percent evaluation is warranted for 
a third degree burn involving an area of 6 square inches 
(28.7 square cm.), and under Diagnostic Code 7801 a 10 
percent evaluation is warranted for as a second degree burn 
involving an area approximating 1 square foot (0.1 square 
m.).  

There is likewise no limitation of function imposed by the 
scar, so a rating under Diagnostic Code 7805 is not 
warranted.  Although the veteran claims that his scar is 
tender and painful, Diagnostic Code 7804 is not applicable 
because his scar has not been shown upon medical examination 
to be tender and painful on objective demonstration.  
Diagnostic Code 7803, which provides for a 10 percent 
evaluation for superficial scars described as poorly 
nourished with repeated ulceration, would appear to be the 
most appropriate code to evaluated the veteran's disability 
based on the history reported by the veteran.

In light of the medical evidence of record, the Board finds 
that the currently assigned noncompensable rating for the 
veteran's service-connected scar is appropriate, and there is 
no basis for assignment of a compensable evaluation at this 
time.  See 38 C.F.R. § 4.31.  A review of the medical 
evidence does not show that the scar has been described as 
poor nourished with repeated ulceration, such that a 10 
percent rating is warranted under Diagnostic Code 7803.  Even 
if the Board accepts the veteran's assertions in his 
September 1998 NOD and his August 1999 statement that the 
scar gets red boils or blisters on it, he did not describe 
them as persistent or report the boils or blisters to either 
VA examiner, nor is there any medical evidence of any boils, 
blisters or ulceration.  The evidence simply does not 
demonstrate that the residual scar on the left leg is poorly 
nourished with repeatedly ulcerated, objectively painful and 
tender or cause any functional limitation.  Should the 
veteran's disability picture change at any time in the 
future, he of course may reopen his claim for a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, based on 
these findings, the Board can only conclude that the 
veteran's scar has been properly rated as noncompensable 
under Diagnostic Code 7803 throughout the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found).

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal had remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluation.  See Fenderson v.West, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In the instant case, however, there has been 
no assertion or showing that the veteran's left thigh scar 
has caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise renders 
impractible the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).

The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990). 


ORDER

A compensable evaluation for a service-connected scar, 
residual of gunpowder burn on left thigh is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

